Mr. Justice Dibell delivered the opinion of the court. Abstract of the Decision. 1. Forcible entry and detainer, § 94*—when judgment ihay be amended at subsequent term. Judgment may be amended to conform to the complaint at a- subsequent term. 2. Forcible entry and detainer, § 60*—when complaint sufficiently describes the premises. Complaint describing the premises as “a house occupied by, defendant, and such premises as are appurtenant thereto, located on the north one-third (except that part lying east of the road) of the south half, etc.,” held a sufficient description. — 3. Landlord and tenant, § 479*—notice to quit. Under an oral lease providing that tenant would quit at any time upon receiving thirty days’ notice, a notice to quit is not insufficient because served on the first day of the month.